[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                 FILED
                                                        U.S. COURT OF APPEALS
                              No. 09-16356                ELEVENTH CIRCUIT
                                                              JULY 2, 2010
                          Non-Argument Calendar
                                                               JOHN LEY
                        ________________________
                                                                CLERK

                    D. C. Docket No. 09-00087-CR-3-LAC

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

HENRY RICHARD HALE,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                                (July 2, 2010)

Before TJOFLAT, CARNES and WILSON, Circuit Judges.

PER CURIAM:

     Chet Kaufman, appointed counsel for Henry Richard Hale in this direct
criminal appeal has moved to withdraw from further representation of the

appellant, because, in his opinion, the appeal is without merit. Counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d

493 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Hale’s convictions and sentences are

AFFIRMED.




                                          2